DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Species III, drawn to Fig. 4, in the reply filed on 02/12/2021 is acknowledged.
Additionally, the Applicant makes a statement that claims 16-25 & 27-36 should be considered generic to at least Species I, III, and IV; this is not found to be convincing, as the Applicant has already stated the election of Species III is without traverse and the Applicants own Specifications specifically states Figures 2, 3, 4, & 5 are according to a first (¶0031), second (¶0032), third (¶0033), & fourth (¶0034) embodiments, respectively, rendering any such consideration moot, especially in light of the lack of traversal. The Species election is hereby made final.

Pursuant to the Election of Species the following claims have been removed from consideration as being directed towards a non-elected Species:
Claim 33 has been withdrawn from consideration as being directed towards a non-elected Species comprising a blanking plate, elements 8 or 15, drawn to Figures 2 and/or 3; all dependents from claim 33 are also withdrawn from consideration.
Claims 21-24, 27, & 32 have been withdrawn from consideration as being directed towards a non-elected Species by claiming “an occluding plate”, to which upon review of the Specifications dated 11/16/2018, to the best the Examiner can determine the existence of any such element of an “occluding plate”, which the Specifications are bereft of any such named element, the Examiner did however locate subject matter in ¶0022 that states “a kit comprises a blanking plate for occluding a region of an air outlet in an open display refrigerator”, of which such a blanking plate, or occluding plate, in a kit are 

Claims 21-24, 27, & 32-36 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/12/2021. Claims 16-20, 25, & 28-31 are to be examined on the merits.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 18 & 25 recite limitations directed towards an “airfoil”, which while an “aerofoil” has disclosure in the application, such an “airfoil” does not. The Examiner would suggest using the established language that already exists in the Specifications as filed to associate such elements with their respective limitations and avoid amending the Specifications which would constitute new matter.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 17 recites a limitation directed towards an “air guide”, which while an “aerofoil” has disclosure in the application, such an “air guide” does not. The Examiner would suggest using the established language that already exists in the Specifications as filed to associate such elements with their respective limitations and avoid amending the Specifications which would constitute new matter.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
An air guide, as in claim 17
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 29 is objected to because of the following informalities:  Given the claim structure of claim 30 stating in Lines 1-2 that “prior to partially obstructing the air egress”, Claim 29 is objected for stating in line 2 that recites “the air curtain emanating from the partially obstructed air is aligned...”. The Examiner would suggest amending the claim language to recite the partially obstructed air egress, to avoid a possible 112(b) rejection.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wirth (US 2015/0374141).

Regarding claim 16, Wirth (US 2015/0374141) shows a method, comprising partially obstructing (¶0043, Lines 3-6 – the air egress 20 may be fitted with a honeycomb panel, which would obstruct the air egress, to create a more laminar flow) an air egress (20, Fig. 3) of an open display refrigerator (Fig. 3) such that an air curtain emanating from the air egress is narrowed relative to the air curtain emanating from the air egress prior the air egress being partially obstructed (¶0043, Lines 3-6 - Wirth shows the air curtain from the air egress being narrowed relative to the air curtain emanating from the air egress prior to the air egress being partially obstructed because of the insertable honeycomb panel and it creating a laminar flow which is a flow of air that flows straighter, and narrower, than turbulent air).  

Regarding claim 17, Wirth shows wherein the air egress is partially obstructed such that an outer edge of the air curtain is aligned with an air guide (38a/b, Fig. 2) coupled to a shelf (17, ¶0045, Fig. 2/5 – Wirth shows the outer edge of the air curtain, which is the left-most edge of the air curtain as depicted in Fig. 5, is aligned with the air guide 38a/b).  

Regarding claim 18, Wirth shows wherein the air egress is partially obstructed such that an outer edge of the air curtain is aligned with an airfoil (38a/b, Fig. 2) coupled to a shelf (17, ¶0045, Fig. 2/5 – Wirth shows the outer edge of the air curtain, which is the left-most edge of the air curtain as depicted in Fig. 5, is aligned with the airfoil 38a/b).  

Regarding claim 20, Wirth shows further comprising adjusting at least one of a shelf (¶0055, Lines 1-2/10-12 – both the shelves 17 can be positioned at different angles, as well as the air curtain guide 38a/b being able to have their distance from the shelf to be varied) or an air curtain guide such that the air curtain guide is aligned with an outer edge of the air curtain (Fig. 5).  

Claims 19 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wirth (US 2015/0374141) in view of Unknown (JPS62162569).

Regarding claim 19, Wirth shows elements of the claimed invention as stated above in claim 16 including the air egress being partially obstructed, and having a period of air egress prior to being partially obstructed (¶0043, Lines 3-6 – the air egress 20 may be fitted with a honeycomb panel, which would obstruct the air egress to create a more laminar flow, but is an optional fitting as the air egress may be fitted with the honeycomb panel).
However, Wirth lacks showing such that an outer edge of the air curtain is moved inward relative to the air curtain emanating from the air egress at a prior time.
Unknown (JPS62162569), a ventilated display case, is in the same field of endeavor as Wirth which is a ventilated display case.
Unknown teaches such that an outer edge of the air curtain is moved inward relative to the air curtain emanating from the air egress at a prior time (see Annotated Figure 1 - Unknown teaches an outer edge of the air curtain is moved inward (Position A) relative to the air curtain emanating from the air egress at a prior time (Position B), as shown in Annotated Figure 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wirth to incorporate the teachings of Unknown to provide wherein the air egress is partially obstructed such that an outer edge of the air curtain is moved inward relative to the air curtain emanating from the air egress prior to the air egress being partially obstructed, which would facilitate an air blowing direction can be tilted by a predetermined angle in the front-back direction, that provides a simple structure that can blow cold air (Page 4, Lines 38-40).

    PNG
    media_image1.png
    771
    661
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 25, Wirth shows elements of the claimed invention as stated above in claim 16 including the air egress being partially obstructed, and having a period of air egress prior to being partially obstructed (¶0043, Lines 3-6 – the air egress 20 may be fitted with a honeycomb panel, which would obstruct the air egress to create a more laminar flow, but is an optional fitting as the air egress may be fitted with the honeycomb panel).
However, Wirth lacks showing such that an outer edge of the air curtain is moved inward relative to the air curtain emanating from the air egress at a prior time, and such that the outer edge of the air curtain is aligned with an airfoil coupled to a shelf.
Unknown teaches such that an outer edge of the air curtain is moved inward relative to the air curtain emanating from the air egress at a prior time (see Annotated Figure 1 - Unknown teaches an outer edge of the air curtain is moved inward (Position A) relative to the air curtain emanating from the air Annotated Figure 1), and such that the outer edge of the air curtain is aligned with an airfoil coupled to a shelf (see Annotated Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wirth to incorporate the teachings of Unknown to provide wherein the air egress is partially obstructed such that an outer edge of the air curtain is moved inward relative to the air curtain emanating from the air egress prior to the air egress being partially obstructed and such that the outer edge of the air curtain is aligned with an airfoil coupled to a shelf, which would facilitate an air blowing direction can be tilted by a predetermined angle in the front-back direction, that provides a simple structure that can blow cold air (Page 4, Lines 38-40).  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Sunaga (US 4,807,446), in view of Wood et al (US 2013/0019621), hereinafter referred to as Wood.

Regarding claim 28, Sunaga (US 4,807,446) shows a method, comprising: a first velocity (Fig. 2/5 – the air curtain of the first cellular matrix 41 that obstructs the air egress 40 has a first velocity) of an air curtain (Fig. 5) emanating from an air egress (40, Fig. 1) of an open display refrigerator (10, Fig. 1); removing a first cellular matrix (41, Fig. 2/3) of air channels from the air egress (Col. 5, Lines 23-27 – the cellular matrix 41 is comprised of several elements 411 which are made to be disassembled and reassembled into an arrangement); partially obstructing the air egress, creating a partially obstructed air egress (Fig. 2 – the cellular matrix 41 is being understood as the element that is to be partially obstructing the air egress); and installing a second cellular matrix (Col. 5, Lines 23-27 – after the cellular matrix 41 is disassembled, a second cellular matrix is then reassembled) of air channels such that the air curtain emanating from the partially obstructed air egress and through the second cellular matrix of air channels has a second velocity equal to or lower than the first velocity (Col. 5, Lines 23-27 – the disassembled first cellular matrix, gets reassembled after cleaning, and has a second velocity that is equal to the first velocity).  
However, Sunaga lacks showing measuring a first velocity of an air curtain.

Wood teaches measuring a first velocity of an air curtain (9, ¶105, Lines 1-7 – the first velocity of the air curtain 9 is measured at a point 25mm below the face of element 5 and can range from 0.1m/s to 0.8m/s, depending on configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sunaga to incorporate the teachings of Wood to provide measuring a first velocity of an air curtain, which would provide a measured air flow, of which the optimum air flow would be desired, as natural buoyancy may dominate over momentum at lower speeds (¶105, Lines 5-7).

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sunaga (US 4,807,446), in view of Wood et al (US 2013/0019621), hereinafter referred to as Wood, in further view of Wirth (US 2015/0374141).

Regarding claim 29, the combination of Sunaga & Wood show elements of the claimed invention as stated above in claim 28 including a partially obstructed air (Fig. 2, Sunaga).
However, the combination of Sunaga & Wood lacks showing wherein an outer edge of the air curtain emanating from the air (egress) is aligned with an air curtain guide coupled to a shelf.  
	Wirth (US 2015/0374141), a refrigerated display case, is in the same field of endeavor as Sunaga which is a refrigerated display case.
Wirth teaches wherein an outer edge of the air curtain (Fig. 5 – the outer edge of the air curtain, which is the outer edge of the air curtain located on the left hand side of the Figure, from air egress 20 is aligned with the air curtain guide 38a/b) emanating from the air (egress) (20, Fig. 5) is aligned with an air curtain guide (38a/b, Fig. 2/5) coupled to a shelf (30, Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sunaga & Wood to incorporate the teachings of Wirth to provide wherein an outer edge of the air curtain emanating from the air (egress) is aligned with 

Regarding claim 30, the combination of Sunaga & Wood show elements of the claimed invention as stated above in claim 28 except wherein, prior to partially obstructing the air egress, an outer edge of the air curtain emanating from the air egress is distal to an air curtain guide coupled to a shelf.  
	Wirth shows wherein, prior to partially obstructing the air egress (¶0043, Lines 1-6 – a honeycomb panel, which is not shown as being used, may be provided in the air egress 20), an outer edge of the air curtain (Fig. 5 – the outer edge of the air curtain, which is the outer edge of the air curtain located on the left hand side of the Figure, from air egress 20 is distal to the air curtain guide 38a/b, on the outer, or distal, side of element 38a) emanating from the air egress (20, Fig. 5) is distal to an air curtain guide (38a/b, Fig. 5) coupled to a shelf (30, Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sunaga & Wood to incorporate the teachings of Wirth to provide wherein, prior to partially obstructing the air egress, an outer edge of the air curtain emanating from the air egress is distal to an air curtain guide coupled to a shelf, which would accelerate the airflow, which such acceleration acts to further stabilize the air curtain (¶0054, Lines 4-9).

Regarding claim 31, the combination of Sunaga & Wood shows elements of the claimed invention as stated above in claim 28 including partially obstructing the air egress (Fig. 2, Sunaga).
However, the combination of Sunaga & Wood lacks showing further comprising aligning an air curtain guide with an outer edge of the air curtain.  
Wirth (US 2015/0374141), a ventilated display case, is in the same field of endeavor as Sunaga which is a ventilated display case.
Wirth teaches further comprising aligning an air curtain guide (38a/b, Fig. 2/5) with an outer edge of the air curtain (¶0055, Lines 1-2/10-12 – both the shelves 17 can be positioned at different angles, as well as the air curtain guide 38a/b being able to have their distance from the shelf to be varied, which can be aligned with the outer edge of the air curtain (Fig. 5)).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209.  The examiner can normally be reached on M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746